El Juez Asociado Señor Travieso
emitió la opinión del tribunal.
La demandante, cliente correntista del banco demandado, en 31 de enero de 1934 expidió dos cheques a cargo de la sucursal de dicho banco en Santurce, que leen así:
“Núm. 3. Santurce, P. R., Enero 31, 1934. — The National City Bank of New York, Santurce Branch. — Pay to the order of Porto Rico Railway Co. — $424 100/100 Cuatro veinte y cuatro.U. S. Dollars.
('Firmado) Josefa Bios Y da. N\oya.”
“Núm. 4. Santurce, P. R., Enero 31, 1934. — The National City Banli of New York, Santurce Branch. — Pay to the order of Porto Rico Gas & Co. — $256 100/000 Dos cincuenta y seis .... IT. S. Dollars.
(Firmado) Josefa Bios Yda. Noya.”'
Ambos cheques fueron depositados en el Boyal Bank of Canada, en San Juan, y presentados por éste, a través del “Clearing House”, al National City Bank, para su cobro. Y en 10 de febrero de'1934, el banco demandado devolvió los dos cheques al Boyal Bank of Canada por la alegada razón de que la libradora “No tiene fondos suficientes.”
La demandante alega que en la fecha en que sus dos che-ques fueron devueltos por el banco demandado, su cuenta corriente con dicho banco arrojaba un saldo a su favor por la suma de $85.86, que era más que suficiente para atender al pago de sus dos libranzas; que el acto negligente e injus-tificado del banco demandado ha ocasionado a la demandante graves perjuicios en su crédito, buen nombre y reputación; y se reclama como -indemnización la suma de $10,000.
El demandado negó que los cheques en cuestión hubieran sido expedidos, respectivamente, por cuatro dólares veinte y cuatro centavos ($4.24) ypor dos dólares cincuenta y seis centavos ($2.56), y alegó que dichos cheques fueron expedidos en forma tal que se prestaban a la interpretación razonable de *490que las sumas por las cuales se giraban eran de cuatrocien-tos veinte y cuatro dólares ($424) y Doscientos cincuenta y seis dólares ($256), respectivamente; que el demandado asi lo entendió de buena fe, y que no teniendo la demandante-fondos suficientes para cubrir dictas sumas, el banco se vio-obligado a devolver los cheques por insuficiencia de fondos.
Condenado al pago de una indemnización de $2,000 más-las costas, sin incluir honorarios de abogado, el demandado-apeló.
El apelante señala como errores cometidos por la corte-sentenciadora el de no haber resuelto que los daños sufridos-por la demandante se debieron a su propia negligencia; y el. de haber incurrido en manifiesto error y actuado con parcia-lidad, pasión y prejuicio al apreciar la evidencia.
 La mera lectura de los cheques revela una patenteambigüedad o discrepancia entre las palabras y los númerosusados por la libradora. Las palabras cuatro veinte y cuatroU. S. Dollars, en el lenguaje usual y corriente de Puerto Pico, no significan ni son equivalentes a $424; y las palabras Dos cincuenta y seis ü. 8. Dollars no pueden ser interpretadascorno expresivas de la cantidad de $256. De acuerdo con el. uso y modo de expresión corrientes en el idioma inglés, lasfrases “Pour twenty-four U. S. Dollars” y “Two fifty-six IT. S. Dollars” podrían ser interpretadas, respectivamente,, como expresivas de las sumas $424 y $256, pues la supresión, de la palabra “hundred”, ciento, es muy frenuente entre los que se expresan en el idioma inglés, lo cual no sucede éntrelos de habla española.
En previsión de que esas discrepancias entre las palabras y. los números pudieren ocurrir, el legislador ha dispuesto la regla que deberá aplicarse y a la cual debe ajustarse el pa-gador de un documento negociable al descubrirse tales discre-pancias. El artículo 18, inciso 1, de la Ley Uniforme de-Instrumentos Negociables, aprobada en 22 de abril, 1930, le-yes de ese año, pág. 181, dispone:
*491“Artículo 18. — Cuando la redacción de un documento fuere ambi-gua o hubiere omisiones en el mismo, se aplicarán las siguientes re-glas de interpretación:
“1. Cuando la cantidad que hubiere de pagarse se expresare en palabras y números y hubiere discrepancia entre unas y otros, la cantidad indicada en palabras será la que deberá pagarse; pero si las palabras fueren ambiguas o dudosas podrá recurrirse a los nú-meros para fijar la cantidad;”
De acuerdo con la regla que establece el precepto legal transcrito, era deber del banco demandado, al descubrir que la libradora no tenía fondos suficientes para cubrir las sumas de $424 y $256, expresadas en números, recurrir a las palabras usadas por la libradora para expresar la cantidad por la que había librado cada uno de dichos cheques. % Cum-plió el Banco demandado esa obligación? Examinemos la prueba.
Miguel Angel Polanco, tenedor de libros y testigo del banco demandado, declaró que fué él quien recibió los dos cheques por conducto del “Clearing” del Rowal Bank of Canada; que al ver las cantidades, fijándose en los números, vió que los cheques decían “cuatrocientos veinticuatro dóla-res” y “doscientos cincuenta y seis dólares”, respectiva-mente, y que al examinar el balance y ver que no había fondos suficientes, los devolvió por esa razón; que los cheques presentados por el “Clearing House” vienen acompañados de un volante, en el que se hacen constar los cheques y la cantidad; que él no se fijó en el volante para determinar las cantidades por las que figuraban los cheques de la deman-dante, porque no es necesario fijarse en el volante para en-dosar el cheque. Y contestando a las repreguntas del abogado de la demandante dijo:
“P. ¿Cómo dice ese cheque en letras, testigo?
“R. Dice cuatro veinte y cuatro.
“F. ¿Y cuatro veinticuatro qué quiere decir?
“R. Cuatro dólares 24 centavos.
“P. ¿Y si el cheque que tiene ahora en su manos quiere decir *492cuatro dólares 24 centavos, por qué, entonces, marcó que no tenía fondos suficientes?
“E. Le dije que al fijarme en los números decía 424.
“P. ¿Por qué no se fijó en la cantidad que está escrita en letras?
“E. Bueno, fué por el mucho volumen de trabajo que hubiera ese día en el Banco, como había inspectores que tenían de Nueva York, el “clearing” vino nn poco tarde; se estaba apurando para que se pagaran los cheques y al fijarme en la cantidad y en el número de-volví el cheque.”
Contestó en igual forma en cuanto al cheque por $2.56, y continuó declarando: que la costumbre del banco, cuando existe discrepancia entre los números y las palabras, es de-volver el cheque al banco que lo ha presentado al cobro, ha-ciendo constar en el volante ■“ Cantidades no coinciden”; que no se hizo eso en este caso debido al volumen de trabajo; que el mismo día en que se devolvieron los cheques al Royal Bank of Canada, éste expidió avisos de débito por cada uno de los dos cheques, por $4.24 y $2.56, respectivamente. Y al ser examinado de nuevo por el abogado del banco, el testigo reafirmó su interpretación de las cantidades expresadas en letras, en el siguiente diálogo:
“P. El mismo Exhibit Núm. 1 del demandante se lo muestro otra vez. En la cantidad aquí escrita en letras, ¿usted dice que dice cua-tro veinticuatro dólares?
“E. Sí, Señor.
“P. ¿Me hace el favor de decirme qué entiende usted por cuatro veinticuatro dólares ?
E. Cuatro dólares, veinticuatro.
“P. ¿Usted no tendría ninguna duda en ningún cheque que se presente aquí diciendo 424 dólares sobre si eran 424 dólares?
“E. Me dice cuatrocientos.
“Abogado: Nada más, Sr. Juez.”
A nuestro juicio, la evidencia establece claramente la ne-gligencia de los empleados del demandado como- causa pró-xima del daño causado a la demandante, lista expidió dos cheques para pagar sus cuentas, una por $4.24 por servicios .de corriente eléctrica, y otra por $2.56 por suministro de gas fluido. Las compañías a favor de las cuales se expidie-*493ron los cheques los aceptaron en pago de sns respectivas cuentas, y por esas mismas sumas los depositaron al cobro. Para el cobro de $4.24 y $2.56 el Royal Bank, por conducto del “Clearing House”, presentó ambos cheques al banco li-brado. El empleado encargado de cercionarse de si la persona que libró los cheques tenía fondos suficientes para pagar las cantidades expresadas en números, pudo evitar el daño con sólo fijarse en las cantidades expresadas en letras, las que seguramente hubieran sido interpretadas por él en la misma forma en que lo fueron al serle exhibidos los cheques en el acto del juicio. Y si después de ese examen le hubiese que-dado aún alguna duda en cuanto a la intención de la libradora, esa duda pudo haberla resuelto examinando el volante del “Clearing House”, en el que constaba la cantidad exacta para cuyo pago se presentaban una y otra libranza. Y por último, si al descubrir la. discrepancia, el empleado del banco no se creyó "autorizado para pagar los cheques, pudo evitar el daño a la demandante requiriéndola para que aclarase la duda o devolviendo los cheques al banco que los presentó al cobro notificándole, de acuerdo con la práctica del banco de-mandado, que las cantidades no coincidían. Nada de eso hizo el empleado del demandado.
El hecho de que la demandante, por error, descuido o ne-gligencia redactase los cheques en la forma en que éstos fue-ron presentados no exime de responsabilidad al banco librado si éste, mediante el ejercicio del cuidado y diligencia a que sus clientes tienen derecho, pudo evitar y no evitó el daño. La evidencia aducida en este caso demuestra claramente que los empleados del banco demandado actuaron negligente-mente, al devolver los cheques de la demandante, por la razón de no tener ésta fondos suficientes, sin recurrir a los medios de comprobación que tenían a su alcance y que eran suficientes para explicar la obvia discrepancia entre las palabras y los números en ambos cheques.
Las relaciones entre un banco y sus clientes correntistas son de naturaleza contractual. Al" aceptar un depósito en *494cuenta corriente, el banco contrae la obligación de honrar, pa-gándolos al ser presentados al cobro, los cheques expedidos por el correntista hasta el límite del balance a sn favor en los libros del banco. T si así no lo hiciere, el banco incurre en responsabilidad. Véanse: Third National Bank v. Ober, 178 Fed. 678; Atlanta National Bank v. Davis, 96 Georgia 334, 51 A.S.R. 139; Patterson v. Marine National Bank, 130 Pa. 419, 18 Atl. 632; Stevens v. Market Street Title & T. Co., 65 Pa. Super. Ct. 288, 4 A.L.R. 955; y Woody v. National Bank, 194 N. C. 549, 140 S. E. 150.
El incumplimiento de esa obligación se debió a la negli-gencia y falta de cuidado de los empleados del Banco deman-dado y éste debe reparar el daño causado a su'cliente.
De la prueba practicada aparece que el banco demandado, al darse cuenta del error cometido por sus empleados, hizo cuanto estuvo a su alcance para mitigar en lo posible el perjuicio que pudiera sufrir la demandante, notificando al Boyal Bank of Canada y a las Compañías a favor de las cuales se expidieron los cheques y explicándoles lo ocurrido.
No estamos convencidos de que el crédito y buen nombre de la demandante hayan sido seriamente afectados, y opi-namos que la suma de dos mil dólares concedida por la corte inferior es excesiva.

Por las razones expuestas se modifica la sentencia apelada en el sentido de reducir a doscientos cincu,enta dólares ($250) el importe, de la mdemmmción que el 'demandado deberá pa-gar a la demandante, y así modificada se confirma.

El Juez Asociado Señor Wolf disintió por estimar que debe revocarse la sentencia en su totalidad y declararse sin lugar la demanda.
El Juez Asociado Señor Córdova Dávila no intervino.